DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to the amendment filed 11/19/2021 from which Claims 1-14 and 16 are pending of which claim 1 was amended.  Claims 10-14 and 16 are withdrawn and Claim 15 is cancelled.     
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are overcome by applicants' response and amendment filed 11/19/2021.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0172193, Saxena et al. (hereinafter “Saxena”) in view of EP 2161318, Niimoto et al. (hereinafter “Niimoto”) further in view of U.S. 2007/0073028, Hupfield et al. (hereinafter “Hupfield”) and further in view of CN 101134887, Zhenguo et al. evidenced by CAS Registry Number: 35501-23-6, Scifinder, ACS 2021 (hereinafter “RN 35501-23-6”  
For CN 101134887 the English language abstract was provided by Applicants and the complete English language machine translation was retrieved by the examiner from the European Patent Office website https://worldwide.espacenet.com, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Zhenguo”.  
Regarding Claims 1-8, Saxena discloses in the entire document particularly at paragraphs [0031] and [0106], abstract; claims 1, 28, 31; examples 1-30 a coating or product such as anti-fouling paint as a coating including the functionalized ionic silicone and an anti-fouling agent.  The functionalized ionic silicone composition comprising a silicone of the formula (I):  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, wherein 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
{read on formula (I) of the pending claims} which contains a monovalent radical bearing ion-pairs and having the formula (II): 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, where A is a spacing group having at least 2 spacing atoms selected from a divalent hydrocarbon or hydrocarbonoxy group, where I is an ionic group such as quaternary ammonium group; or, zwitterions having the formula (III): -R'-NR"2+-R"'-I (III) where I is defined as above, and where the subscript a, b, c, d, e, f, g, h, i, j are zero or positive subject to the following limitations: 2~a+b+c+d+e+f+g+h+i+j~6000, b+e+h>O and c+f+i>O.  For formula (III) as terminal to formula I where R' is a divalent hydrocarbon radical containing from 1 to about 20 carbon atoms, where R" is monovalent Claim 1}.  The silicone ionomer polyorganosiloxanes contain ions and at least one functional group as part of their backbone.  The functional group can undergo various selective physico-chemical transformations/modifications to produce silicone ionomers in the form paints and coatings.  The preferred functional groups, other than the ionic groups, can be alkoxy, {for moisture curing} unsaturated monovalent radicals, radicals containing epoxy groups, radicals containing sulfur atom(s), nitrogen atom(s), oxygen atom(s), radicals containing combinations of the above atoms, or radicals containing organosilane groups.  Examples of antifouling agents that can be incorporated within the composition include, but are not limited to: metal ions such as copper, silver, zinc, tin, organotin compounds, cationic agents such as chlorhexidine, poly(hexamethylene biguanide), Tralopyril, zinc pyrithione, copper thiocyanate, copper(I)oxide, Dichlofivanid, copper pyrithione, 4,5-dichloro-2-octyl-2H-isothiazole-3-on, benzalkonium chloride, or Zineb.  The coatings of ionically and covalently cross-linked polymers act as barrier to water-soluble constituents.  
However Saxena does not expressly disclose a marine biocide or non-volatile component as in the pending claims.  
Niimoto is directed as is Saxena anti-fouling coating material as disclosed at paragraphs [0002], [0018], [0048-0049], [0055-0059], [0066-0068], [0105-0108] and [0152-0164], abstract; claims 1, 2, 6, 12, 24, 26, 32-34; tables 1-10 of an antifouling coating material composition for ship bottom coating materials and antifoulants for fishing nets comprising a coating film-forming resin (A) like pending Claim 1 and Claim 7 and ii does not have formula II of pending Claim 3) compound, where coating is entirely free of marine biocide}.  Additionally a solvent (M) which can dissolve the above components (b1) and (C); and the amine compound (C) is contained in an amount of 1 to 21 of parts by weight per 100 parts by weight of the triphenylboron-amine complex (b1 ).  It is estimated that the amine compound (C) can inhibit decomposition of the triphenylboron-amine complex (b1) in the antifouling coating material composition because of the following reason and reaction mechanism. The triphenylboron-amine complex (b1) in the coating material stays in an equilibrium state with triphenylboron and the amine compound which stay in the state that the above complex (b1) is disengaged (dissociated), and it is considered that a bond of triphenylboron with the amine compound is formed by further adding the amine compound (C) and that the equilibrium is deviated to a direction in which the complex (b1) is formed.  If an acid component is added to the coating material blended with the above triphenylboron-amine complex (b1), the decomposition reaction of the triphenylboron-amine complex (b1) tends to be accelerated, and if the temperature is elevated in producing or storing the coating material blended with the above triphenylboron-amine complex (b1) or moisture and foreign matters 
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP §2144.06 Art Recognized Equivalence for the Same Purpose I. < COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE >  In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same Claim 3
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Saxena the antifouling silicone terminal amine with antifouling agents of zinc pyrithione, or copper pyrithione, where from Niimoto also having pyridinethiol-1-oxide copper salt (copper pyrithione) or 2-pyridinethiol-1-oxide zinc salt (zinc pyrithione), or N,N-dimethyldichlorophenylurea in an antiflouling composition of silicone coating film forming resin with amines in Saxena along with or substituted for zinc pyrithione, or copper pyrithione the N,N-dimethyldichlorophenylurea {reading on urea groups for a biocide} given that Niimoto discloses the same purpose these antifoulants for silicone amine antiflouling coatings.  This combination or substitution of N,N-dimethyldichlorophenylurea is motivated to provide antifoulant coatings for ship bottom coating materials and antifoulants for fishing nets.   The combination of Niimoto with Saxena has a reasonable expectation of success because both Niimoto and Saxena have antifoulant coatings of silicone and amine with antifouling agents of zinc pyrithione, or copper pyrithione and Niimoto teaches that N,N-dimethyldichlorophenylurea has the same purpose as the zinc pyrithione, or copper pyrithione.   
However Saxena as modified by Niimoto does not expressly disclose the pendant group of formula II.  
Hupfield discloses in the abstract and at ¶s 0008-0012, 0021-0023 and 0025-0026 an amino-functional polysiloxane is prepared by reacting an aminosilane (A) which contains an aminoalkyl group and at least one alkoxy Claim 4} to 6 carbon atoms and optionally containing an ether linkage; q=0-4; R is hydrogen or an alkyl or hydroxyalkyl group having 1 to 4 carbon atoms.  With q=0 the structure is: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
with an R 2)3NH2 and-(CH2)4NH2.  Most preferably, for the preparation of linear polydiorganosiloxanes, the group Y of aminosilane (A) is an unsubstituted alkyl group such as methyl and the group Y' is of the formula -OR', preferably methoxy or ethoxy {reading on R5 and R6 of the pending claims as on OR with 1 to 6 carbon atoms reading on pending Claim 6}.  From ¶ 0011 the silanol-functional polysiloxane (B) is preferably a linear hydroxyl-tipped polydiorganosiloxane. It can for example be a linear hydroxyl-tipped polydimethylsiloxane {reading on formula I of the pending claims and pending Claim 5}.  From ¶ 0012 the amount of silanol-functional polysiloxane (B) used is sufficient that the molar ratio of silanol groups of (B) to Si-bonded alkoxy groups of aminosilane (A) is greater than 1:1. This ensures that chain extension polymerization takes place, rather than merely capping of the silanol functional polysiloxane (B) by the amino-functional alkoxysilane (A) {reading on pendant i.e. chain extension and terminal as end-capping as shown in the formulae of ¶ 0021 of Hupfield of 
    PNG
    media_image5.png
    168
    277
    media_image5.png
    Greyscale
}.  From ¶s 0026-0027 the amino-functional polydiorganosiloxanes produced can in general be used in protective coatings and can be used in organic solvent solution.  
Given the similarity of purpose of a protective fouling like an antifouling coating for the silicone composition of Saxena and the purpose of a protective coating of Hupfield of the amino-functional polysiloxane, the amino functional polysiloxane of Hupfield can be substituted for or combined with the silicone of Saxena for protective coatings of antifouling coatings in accordance with MPEP § 2144.06.   
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Saxena as modified the antifouling silicone terminal amine with antifouling agents of zinc pyrithione, or copper pyrithione also having pyridinethiol-1-oxide copper salt (copper pyrithione) or 2-pyridinethiol-1-oxide zinc salt (zinc pyrithione), or N,N-dimethyldichlorophenylurea in an antiflouling composition of silicone coating film forming resin with amines of Saxena along with or substituted for zinc pyrithione, or copper pyrithione, the N,N-dimethyldichlorophenylurea, as afore-described where from Hupfield the amino functional polysiloxane with a structure of
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 with R bonded to the HN for end-capping or terminal or pendent as in 
    PNG
    media_image5.png
    168
    277
    media_image5.png
    Greyscale
 with q=0 as for Formula II 
However to any extent that Saxena as modified does not expressly disclose the formula II with both R groups of the nitrogen as organic groups with 1 to 20 carbons and the silane of formula III of pending Claim 2 and the organic solvent of pending claim 8 Zhenguo is cited.  
Zhenguo discloses in the abstract and at pages 1-2 and examples and claims a self-catalysis cross-linked silicone suitable for bonding and sealing and its preparation process.  From page 1 the self-catalysis cross-linked silicone sealing glue contains α, ω-dihydroxy polysiloxane as main component, α- aminomethyltrialkoxysilane as a cross-linking agent along with stuffing and diluent like hexane or heptane {reading on solvents for pending Claim 8}.  It has simple preparation process without need of added catalyst, fast curing speed, low cost and other advantages.  It is suitable for adhering and sealing energy-saving lamp and vehicle lamp.  From examples 1 and 3 Zhenguo divulges that di-n-butylamine methyltriethoxysilane is used as the crosslinking agent.  RN 35501-23-6 evidences that 1-Butanamine, N-butyl-N-[(triethoxysilyl)methyl]- has the structure of 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
.  Given this structure the crosslink with the dihydroxy polysiloxane would have unit like that of Saxena as modified with Claim 2.  Given the similarity of purpose of the aminosilane of Saxena as modified up to Hupfield of reacting with a hydoxysiloxane and the same purpose of Zhenguo of reacting the Butanamine, N-butyl-N-[(triethoxysilyl)methyl]- with hydroxypolysiloxane, the latter can be substituted for or combined with the former aminosilane as can the volatile solvent hexane for the diluent of Saxena modified by Hupfield.     
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Saxena as modified the antifouling silicone terminal amine with antifouling agents of zinc pyrithione, or copper pyrithione also having pyridinethiol-1-oxide copper salt (copper pyrithione) or 2-pyridinethiol-1-oxide zinc salt (zinc pyrithione), or N,N-dimethyldichlorophenylurea in an antiflouling composition of silicone coating film forming resin with amines of Saxena along with or substituted for zinc pyrithione, or copper pyrithione, the N,N-dimethyldichlorophenylurea, as afore-described where the amino functional polysiloxane has a structure for end-capping or terminal or pendent position with q=0, as afore-described, where from Zhenguo Butanamine, N-butyl-N-[(triethoxysilyl)methyl]- is substituted for or combined with the aminoalkoxsilane and hexane is substituted for or combined with the diluent motivated to have a self-catalysis cross-linked silicone suitable for bonding and .   
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Saxena in view of Niimoto further in view of Hupfield and further in view of Zhenguo evidenced by RN 35501-23-6 and further in view of US 2010/0183886, Davies et al. (hereinafter “Davies”).     
For Claim 9 Saxena in view of Niimoto further in view of Hupfield and further in view of Zhenguo is applied as to Claim 1, however Saxena as modified does not expressly disclose the non-volatile content of the composition. 
Davies discloses in the abstract and ¶ 0049 an anti-fouling coating composition comprising (i) a curable polymer and (ii) an organosilicone polymer. This anti-fouling coating composition has a low surface energy, has suitable elastomeric properties, decreases the settlement of fouling organisms and their adhesion strength, and can be used as a clear coat without a misty or milky appearance.  Also suitable solvents ca be used including aromatic hydrocarbons, alcohols, ketones, esters, and mixtures of these with one another or an aliphatic hydrocarbon.  In order to minimise the use of solvent on environmental grounds, it is advantageous to use as concentrated a solution as possible which is compatible with the coating technique employed.  The solids content of the coating composition preferably is at least 50 wt %, more preferably at least 70 wt %. The solids content preferably is not more than 95 wt %, more preferably not 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Saxena as modified the antifouling silicone terminal amine with antifouling agents of zinc pyrithione, or copper pyrithione also having pyridinethiol-1-oxide copper salt (copper pyrithione) or 2-pyridinethiol-1-oxide zinc salt (zinc pyrithione), or N,N-dimethyldichlorophenylurea in an antiflouling composition of silicone coating film forming resin with amines of Saxena along with or substituted for zinc pyrithione, or copper pyrithione, the N,N-dimethyldichlorophenylurea, where the amino functional polysiloxane has a structure for end-capping or terminal or pendent position with q=0, where Butanamine, N-butyl-N-[(triethoxysilyl)methyl]- is substituted for or combined with the aminoalkoxsilane and hexane is substituted for or combined with the diluent, as afore-described for claim 1, where from Davies for an antifouling composition comprising organopolysiloxane polymer as .  
Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered and are persuasive regarding the rejection under 35 U.S.C. 112 but they are not persuasive regarding the rejections under 35 U.S.C. 103.  
Applicants’ argue against the rejections under 35 U.S.C. 103 that Saxena, alone or in any combination, fails to teach or suggest each and every aspect of the present claims because the present invention relates to a new non-aqueous fouling control coating composition that has improved fouling release characteristics compared to prior compositions.  It also has improved adhesion to previously applied top-coats and tie coats.  These effects are demonstrated in the Examples. See application as filed at least at page 18, line 2 to page 23, line 6.  The composition as claimed achieves these results by using a specific type of moisture curable polysiloxane of Formula (I), having a pendant or terminal aminosilane-based group of Formula (II), in which the silicon atom is directly attached to at least one "OR" in addition to a tertiary amine-containing group.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., adhesiveness to previously applied top-coats and tie coats as well as a liquid foul release coating) are not recited in the rejected claim(s).  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore in response, the data are not persuasive given that they are not commensurate in scope with the scope of the present claims.  As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Applicants have not provided data to show that any unexpected results do in fact occur over the entire claimed range of formula (I) and formula (II) because the examples show a Resin A which is the reaction product of an α,ω-dihydroxy polydimethylsiloxane and an excess of (N,N-dibutylamino methyl)triethoxysilane in particular amounts, where the preparation of such resins is described in Chinese patent application CN 101134887 A.  This is the cited Zhenguo reference.  The examples show regarding Formula (II) derived from (N, N-dibutylamino methyl)triethoxysilane but do not show other dialkylaminoalkyltrialkyoxyslanes in the range of Formula (II) such as dimethylaminomethyltrimethoxysilane, diethylaminomethyltrimethoxysilane dipropylaminomethyltrimethoxysilane dibutylaminoethyltrimethoxysilane dibutylaminopropyl (or C4 to 50 for A in formula II) trimethoxysilane.  Also the α,ω-dihydroxy polydimethylsiloxane of the examples does not cover the range of organic groups of Formula (I).  In addition the present claims are open to any value of Formula (I) and (II).  
Applicants also argue that Saxena although disclosing OR group as the third R in M2 and M3 that Formula (I) of Saxena does not cover polysiloxanes having pendant or terminal moieties with both an "OR" group and also a tertiary amine group, as required by Formulae (I) and (II) of claim 1, and none of the silicones according to Formula (I) of Sexana overlap with the moisture-curable polysiloxanes defined in Formulae (I) and (II) of pending claim 1, and the amine for formula (III) of Saxena for the zwitterion with Formula (I) is not in formula (I) of the pending claims.  Applicants submit that these differences are in addition to the difference acknowledged by the Examiner, i.e. that of the lack of disclosure in Saxena of marine biocide or non-volatile component (i.e. from clause (ii) of our claim 1).  Applicants assert that none of the other prior art documents help to overcome these differences.  
In response to applicants' arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Also Applicants do not address that R14 of formula 1 for D3 as in Sexena’s claim 1 can be an OR or hydroxyl group.  Also the Hupfield and Zhenguo references supplement the Saxena reference in this regards as noted in the rejection with motivation for the combination.  
Applicants argue that although the Niimoto reference mentions oxyalkylene group-containing polysiloxanes page 7, Formula [Ia]), there are no polysiloxanes containing any pendant or terminal groups which comprise a tertiary amine moiety as required by Formula (II) of claim 1, nor any pendant/terminal groups where an -OR group is directly attached to a silicon atom.  Therefore, Niimoto also fails to disclose or teach a moisture-curable polysiloxane according to Formula (I) of claim 1.  Regarding the assertions presented in the Office Action, they appear to concentrate on the fact that Niimoto discloses a marine biocide, and can therefore be combined with the teaching of Saxena to arrive at claim 1. However, these assertions assume that Saxena teaches polysiloxanes according to Formula (I) of the claims.  Because Saxena does not teach such polysiloxanes, and because Niimoto also fails to direct a skilled person to such polysiloxanes, then the combination of Saxena and Niimoto cannot direct a skilled person to the claimed invention. 
In response Niimoto is cited as noted in the rejection for having pyridinethiol-1-oxide copper salt (copper pyrithione) or 2-pyridinethiol-1-oxide zinc salt (zinc pyrithione), or N,Ndimethyldichlorophenylurea in an antiflouling composition of silicone coating film forming resin.    
Applicants argue that the Hupfield reference relates generally to polysiloxanes that have utility in the textile industry, fibre lubricants, fabric softeners, anti-wrinkle agents and personal care products such as hair conditioners and skin care compositions (See Hupfield, paragraphs [0001]-[0002], [0017], [0023] and [0026]). Other mentioned applications include "polishes and protective coatings" (c.f. paragraph [0026]).  However, of this huge laundry list of different applications, including the large variety of coatings covered by "protective coatings", foul release coatings are not specifically identified, and there is nothing in Hupfield that would motivate a skilled person to apply the teaching specifically to foul-release coatings.  As such, Hupfield is silent on polysiloxanes of Formula (I) according to claim 1.  Although aminofunctional polysiloxanes are mentioned, these do not comprise any tertiary amine groups, as per Formula (II) of claim 1. For example, all the amine groups attached to a Si-A moiety in paragraphs [0010] and [0021] of Hupfield have an N-H bond. This is also apparent in the Figures highlighted in the Office Action on pages 13-14.  Therefore, even if a skilled person did combine Hupfield with Saxena, they still could not arrive at a composition comprising a moisture-curable polysiloxane according to Formula (I) of claim 1, since there is no tertiary amine moiety according to Formula (II) of claim 1. 
In response U.S. 2015/0329724, Malverney et al. (hereinafter “Malverney”) evidences at ¶s 0016 and 0047 to prevent the fouling of surfaces of structures in contact with seawater consists in covering these surfaces with at least one protective coating, the outer coat of the coating in contact with the water being a silicone elastomer with antifouling from curing on contact with atmospheric moisture.  With this evidence Applicants’ argument that a skilled person would not be motivated to apply the teaching of protective coatings to foul-release coatings is an argument of counsel which cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 
Furthermore the Applicants’ assertion that the aminofunctional polysiloxanes of Hupfield have an N-H bond and do not involve tertiary amine groups is addressed by the Zhenguo reference in the rejection combined with Saxena as modified up to Hupfield with the polysiloxane with N-H bond in an organic solvent from ¶ 0027 where the products of examples 1-5 were an amino-functional polydimethylsiloxane copolymer end capped with a mixture of C13-C15 alkoxy, methoxy and silanol end groups as a mixture for moisture cure from the alkoxysilanes of Saxena.  The pending claims to not indicate that the moisture cure is from formula I or formula II or any particular portion of these formulae.  
Applicants argue Zhenguo relates generally to self-catalysed cross-linking silicone sealants (paragraph [0008]) and Zhenguo is silent on the subject of antifouling coatings, hence a skilled person would not be motivated to apply the teaching of Zhenguo to that of Saxena.  
In response JP2007-238820, Kozono et al, the English machine translation of which was retrieved from the National Center for Industrial Property Information and 
Additionally Applicants argue even if one skilled in the art did look to Zhenguo, they would still not arrive at a moisture curable polysiloxane according to Formula (I) of claim 1.  Applicants submit that although the Zhenguo composition comprises an α,ω-dihydroxy polysiloxane and an α-aminomethyltrialkoxysilane crosslinker, and although these components can react together when curing, the result would not be a moisture curable polysiloxane according to Formula (I) of claim 1, but would instead be a cured polymeric matrix.  Therefore, a skilled person would not be able to arrive at an antifouling coating composition comprising a moisture curable polysiloxane of Formula (I) when applying the teaching of Zhenguo to that of Saxena.  The Office Action further asserts that the purpose of Zhenguo and Hupfield are similar.  Applicant respectfully disagrees. Sealants are not mentioned in Hupfield at all, so Applicant asserts that a skilled person would not view the teaching of Saxena, Hupfield and Zhenguo as related to each other, and would not combine their teachings. 
In response Zhenguo is only used as teaching reference in order to teach Butanamine, N-butyl-N-[(triethoxysilyl)methyl]- is substituted for or combined with the aminoalkoxsilane and hexane is substituted for or combined with the diluent from the similarity of purpose of reacting the aminosilane of Saxena as modified up to Hupfield with a hydoxysiloxane and Zhenguo of reacting the Butanamine, N-butyl-N-[(triethoxysilyl)methyl]- with hydroxypolysiloxane, the latter can be substituted for or combined with the former aminosilane as can the volatile solvent hexane for the diluent of Saxena modified by Hupfield motivated to have a self-catalysis cross-linked silicone suitable for bonding and sealing of dihydroxypolysiloxane.  It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily st ¶ page 3, pages 4-7, and last ¶ of page 11 a room temperature curable organopolysiloxane composition, and more particularly to a room temperature curable organopolysiloxane composition which is excellent in storage stability under sealed conditions and has a high surface coating rate (A) a diorganopolysiloxane having a viscosity at 25 ° C of 20-1,000,000 centipoise and having a molecular chain terminal blocked with a hydroxyl group ; (B) General Formula 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
wherein R 1 and R 2 represent a hydrogen atom or a substituted or unsubstituted monovalent hydrocarbon group, R 3 and R 4 represent hydrogen atoms, and R 5 represents an alkyl group or an alkoxy group substituted alkyl group. From page 6 examples of such general formula of dialkylaminoalkyltrialkoxysilane having a tertiary amine are a α-dibutylaminomethyl trimethoxysilane, α-diethylaminomethyltriethoxysilane , (γ-aminohexyl)aminomethyl triethoxysilane , and dibutylaminomethyl tri (methoxyethoxy) silane.  The composition of the present invention is obtained by mixing components (A) to (B) or components (A) to (C) and, if necessary, various additives in a state of blocking moisture. The resulting composition can be used as a so-called 1 pack room temperature curable organopolysiloxane composition which is stored in a sealed container as is and cured to a rubbery elastomer by exposure to moisture in air during use.  The elastomer-like cured product is excellent in storage stability under sealing conditions and has little change in physical properties even after storage after storage under severe conditions. Thus, it is easy to handle, for example, it is not necessary to cope with a change in temperature at storage at room temperature, and since a by-product is an alcohol, it is an odor.  Since there is almost no possibility of invasion of metal or plastic, it is useful as a sealing material for construction, as a sealing material for electric and electronic parts, an adhesive, a moisture-proof coating agent or a coating agent such as a fiber product, a glass product, a metal product or a plastic product, or an adhesive.  Such a reaction of the α-dibutylaminomethyl trimethoxysilane, α-cSiO4-c/2 (I) and R5(OR4)mSiO3-m/2 (II), (B) silanes R5Si(OR4)3 (II) and/or partial hydrolysates thereof (C) organosiloxanes consisting of units R6a(R7O)bSiO(4-a-b)/2 (IV) (D) organosilicon compounds comprising units of the formula DfSi(OR9)eR8dO(4-d-e-f)/2 (V). The compositions are particularly useful as anti-graffiti coating.  The R5 denotes a group --CH2--NR2R3, where R2  denotes a hydrogen atom or a monovalent, optionally substituted linear or branched hydrocarbon radical having 1 to 6 carbon atoms, R3 denotes a monovalent, optionally substituted linear or branched hydrocarbon radical having 1 to 6 carbon atoms or a cyclic saturated hydrocarbon radical having 5 or 6 carbon atoms or a phenyl radical.  Examples of Siloxanes A are already known and can be prepared, for example, by reacting α,ω-dihydroxydiorganopolysiloxanes (A0) with silanes of the formula (III).  If desired, the component (A) can also be prepared in situ during the production of the compositions.  Examples of silanes (B) include N,N-diethylaminomethyltriethoxysilane, N,N-di-n-propylaminomethyltriethoxysilane, N,N-di-n-butylaminomethyltriethoxysilane, N-n-butylaminomethyltriethoxysilane.  The compositions have both the good mechanical properties required for a coating composition and excellent anti-graffiti properties, and the compositions adhere very well to many subsurfaces, but graffiti or other surface contaminants adhere very poorly to the surface of the coating {i.e. anti-fouling coating}.  From ¶ 0185 a preferred embodiment of the process according to the invention consists 

    PNG
    media_image8.png
    192
    960
    media_image8.png
    Greyscale
.   This evidences the further reactivity of the alkoxy groups for curing by atmospheric moisture.  
Acknowledgment is made of Applicants reliance for patentability of the dependent claims over the cited prior art depending on any patentability of the independent Claim 1.  
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH J STACHEL/Primary Examiner, Art Unit 1787